
	
		I
		111th CONGRESS
		1st Session
		H. R. 2734
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Perriello
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend section 1781 of title 38, United States Code, to
		  provide medical care to family members of disabled veterans who serve as
		  caregivers to such veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care for Family Caregivers Act of
			 2009.
		2.Medical care for
			 family members of disabled veterans who serve as caregivers
			(a)In
			 generalSection 1781 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking and at the end;
					(B)in paragraph (3),
			 by inserting and at the end; and
					(C)by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)a family caregiver as described in
				subsection
				(e)(2),
							;
					(2)in the third sentence of subsection (b), by
			 striking dependent or survivor and inserting dependent,
			 survivor, or family caregiver; and
				(3)by adding at the
			 end the following new subsection:
					
						(e)(1)A family caregiver shall not be subject to
				deductibles, premiums, co-payments, cost sharing, or other fees for medical
				care provided to such caregiver under this section.
							(2)A family caregiver described in this
				paragraph is an individual who—
								(A)with respect to a veteran, meets the
				definition of the term family caregiver under section
				1701(11);
								(B)is the primary family caregiver for
				such veteran and such veteran receives compensation under subsections (r) or
				(s) of section 1114; and
								(C)has no entitlement to care or services
				under a health-plan contract as defined under section 1725(f)(2) (determined,
				in the case of a health-plan contract as defined in subsection (f)(2)(B) or
				(f)(2)(C) of such section, without regard to any requirement or limitation
				relating to eligibility for care or services from any department or agency of
				the United
				States).
								.
				(b)DefinitionsSection
			 1701 of title 38, United States Code, is amended by adding at the end the
			 following new paragraphs:
				
					(10)The term caregiver services
				means noninstitutional extended care (as used in section 1701(6) of this
				title), including homemaker and home health aid services.
					(11)The term
				family caregiver means an individual who—
						(A)is a member of the family (including
				parents, spouses, children, siblings, step-family members, and extended family
				members) of a disabled veteran;
						(B)provides caregiver services to such veteran
				for such disability; and
						(C)may or may not
				reside with such
				veteran.
						.
			
